Citation Nr: 0428281	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  04-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a right heel fracture with 
osteopenia of the calcaneus.


REPRESENTATION

Appellant represented by:	Oregon Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1989.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, which granted service connection and 
assigned a 10 percent rating for residuals of a fracture of 
the right heel with osteopenia of the calcaneus, effective 
from January 22, 1999.  The veteran appeals for the 
assignment of a higher initial rating.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his Substantive Appeal (VA Form 9) received by the RO in 
July 2004, the veteran indicated that he wanted a BVA (Board 
of Veterans' Appeals) hearing in Washington, D.C.  
Accordingly, a central office Board hearing was scheduled for 
November 4, 2004.  However, in a statement received in 
September 2004 by the Board, after the veteran was notified 
of the above hearing date, he informed the Board that he did 
not want a hearing in Washington, D.C., but rather, either a 
Travel Board or Videoconference Board hearing at the 
Portland, Oregon RO.  To accord the veteran due process, the 
RO should clarify the type of Board hearing desired and 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003). 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should clarify whether the veteran 
wants a  Travel Board or Videoconference 
Board hearing with respect to his claim 
for the initial assignment of a rating in 
excess of 10 percent for residuals of a 
right heel fracture with osteopenia of 
the calcaneus.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, if the veteran withdraws the 
hearing request or if he fails to report 
for the scheduled hearing without good 
cause, the claims file should be returned 
to the Board, in accordance with 
appellate procedures.

The veteran and his representative are free to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


